DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/10/2020 has been fully considered. Claims 6-10 are added and claims 1-5 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2014/0220312) in view of Kovacs et al (US 2008/0204538) in further view of Kida et al (US 2013/0010039).


	The acrylic ester oligomer being selected from an aliphatic urethane oligomer reads on the claimed diacrylate of urethane (meth)acrylate oligomer. The acrylic ester monomer being selected from 4-hydroxybutylacrylate would provide a low odor ink composition that does not contain monofunctional monomers that have an undesired odor. 
The amount of acrylic ester monomer being 30 to 65% by weight based on the total weight of the ink composition with the acrylic ester monomer being selected from 4-hydroxybutyl acrylate and the amount of acrylic ester oligomer being 5 to 30% by weight based on the total weight of the ink composition with the acrylic ester oligomer selected from aliphatic urethane acrylate overlap the claimed amount of 4-hydroxybutyl acrylate and the claimed amount of urethane (meth)acrylate oligomer.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wu does not appear to explicitly disclose the ink composition comprising the ink composition being printed and cured on a substrate to obtain a paper-based corrugated stock as claimed in claims 1 and 6 and the ink comprising 30-55% by weight of di-functional monomer such as dipropylene glycol diacrylate as claimed in claims 1 and 6.

However, Kovacs discloses a radiation curable ink composition that is printed and cured on a corrugated substrate to form an image (paragraph [0160]).

	Kida discloses a photocurable ink composition (Abstract) comprising a polyfunctional (meth)acrylate comprising a bifunctional (meth)acrylate comprising at least one of dipropylene glycol diacrylate and tripropylene glycol diacrylate (paragraph [0068]) and 31.8% by weight of dipropylene glycol diacrylate based on the total weight of the photocurable ink composition (Table 1; Example 1).



It would have been obvious to one of ordinary skill in the art having the teachings of Wu and Kovacs before him or her, to modify the ink composition of Wu to apply the known technique of printing on corrugated substrates of Kovacs for the ink composition of Wu because applying a known technique of printing on corrugated substrates of Kovacs that is applicable to the ink composition of Wu would yield predictable results of printed corrugated substrates having images of good quality useful for packaging applications (MPEP 2143(I)(D)).

It would have been obvious to one of ordinary skill in the art having the teachings of Wu and Kida before him or her, to modify the ink composition of Wu to include the dipropylene glycol diacrylate of Kida in the ink composition of Wu because having the required dipropylene glycol diacrylate provides an ink composition with high curability and easy decrease of viscosity of the ink (paragraph [0068] of Kida).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2014/0220312) in view of Kovacs et al (US 2008/0204538) in further view of Kida et al (US 2013/0010039) in further view of Wider et al (US 6,071,334).

Wu, Kovacs and Kida are relied upon as described above.

Regarding claims 2 and 7, Wu, Kovacs and Kida do not appear to explicitly disclose the ink composition comprising 0.01-5% by weight of the one or more additives.

However, Wider discloses a printing ink comprising a leveling agent of ethylene glycol phenyl ether (col. 2, lines 26-33) and wherein the leveling agent is in an amount from about 0.05 to about 2% by weight of the printing ink (col. 3, lines 18-23).

Wu, Kovacs, Kida and Wider are analogous art because they are from the same field of ink compositions. Wu is drawn to a UV curing ink composition (see paragraph [0020] of Wu). Kovacs is drawn to a radiation curable ink composition for printing on corrugated substrates (see paragraphs [0007], [0068] and [0070] of Kovacs). Kida is drawn to a photocurable ink composition (see Abstract of Kida). Wider is drawn to a printing ink (see col. 1, lines 14-18 of Wider).

It would have been obvious to one of ordinary skill in the art having the teachings of Wu, Kovacs, Kida and Wider before him or her, to modify the ink composition of Wu, Kovacs and Kida to include the leveling agent of ethylene glycol phenyl ether in the ink composition of Wu because having the required amount of ethylene glycol phenyl ether reduces surface tension to enable wetting of the substrate while having a penetrating .

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.

Applicants argue that Kida teaches away from using a bad monofunctional PEA.

The Examiner disagrees and notes that Wu is being relied upon to teach the claimed ink composition. Both Wu and Kida teach common monofunctional monomers of 4-hydroxybutyl acrylate. Kida is being used by the Examiner to teach the amount of polyfunctional (meth)acrylate monomer of bifunctional monomer of dipropylene glycol (meth)acrylate. One of ordinary skill in the art would include the dipropylene glycol diacrylate of Kida in the ink composition of Wu because having the required bifunctional monomer such as dipropylene glycol diacrylate provides an ink composition with high curability and easy decrease of viscosity of the ink (paragraph [0068] of Kida).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785